internal_revenue_service number release date index numbers date legend cc corp 1-plr-121115-01 distributing controlled company x a date date date date month m distributing senior officer this letter responds to a letter dated date requesting a ruling supplementing our prior letter_ruling dated date plr-111625-01 issued to your company and to controlled the prior letter_ruling the prior letter_ruling which is incorporated herein by reference addresses a distribution step v of controlled stock by distributing under sec_355 of the internal_revenue_code the spin off and various pre-spin off steps including the step iv issuance by controlled of a portion of its stock to the public the ipo the ipo took place on date the spin off was announced to the public the announcement on date the spin off was intended to occur between date and date which are after the date of this letter at the time of the announcement distributing had enjoyed many years of strong revenue growth and projected continuing revenue growth for the coming year plr-121115-01 subsequent to date distributing suffered dramatic economic reversals due to a number of factors including a severe contraction of distributing’s industry during this period of decline distributing’s market capitalization dropped a which is more than and distributing posted record operating losses in response to these changed financial circumstances distributing recently shifted its historic_business strategy of operating as an independent company and entered into negotiations with company x for the combination of their businesses as of the date of this letter it is anticipated that company x or a related_entity will acquire the stock of distributing the proposed combination in a transaction that is intended to be tax-free the proposed combination will most likely constitute an acquisition of a 50-percent_or_greater_interest within the meaning of sec_355 in distributing it is also likely that the proposed combination will occur either within months before or within months after the spin off the taxpayer has represented that no discussions or contacts with company x took place before the announcement or at any time after the announcement prior to month m and that the spin off is still intended to occur between date and date the information submitted also suggests that at the time of the announcement distributing’s size and position in its industry made the possibility of any acquisition of distributing very remote the taxpayer has also represented that the business purposes for the spin off that existed on date remain equally important to distributing and controlled at this time and that the spin off is intended to occur at approximately the same time and in similar form regardless of whether the proposed combination takes place distributing has submitted substantial extensively detailed information and documentation in support of these representations including affidavits from several senior executives of distributing and controlled one of the affidavits executed by distributing senior officer indicates that during discussions with company x regarding the proposed combination company x expressed interest in having distributing retain controlled according to the affidavit distributing told company x on several occasions that the spin off needed to proceed on schedule for reasons relating to strategic conflicts and employee retention regardless of the proposed combination in connection with this supplemental ruling_request distributing represents that as of the date of the prior letter_ruling representations o p s and v in that letter were true as stated therein presently distributing modifies plr-121115-01 representations o p s and v of the prior letter_ruling as follows add the following sentence at the end of prior representation o these business purposes existed at the time of the announcement are equally important to distributing and controlled at the present time and are unaffected by the business purposes for the proposed combination add the following sentence at the end of prior representation p the term acquisition as used in this representation includes the proposed combination add the following clause at the end of the first sentence of prior representation s and except for the proposed combination add the following clause at the end of the last sentence of prior representation v and except for the proposed combination distributing also represents that all of the other representations in the prior letter_ruling continue to be true at the present time finally distributing makes the following additional representation ee there were no discussions or contacts between distributing and company x before the announcement or at any time after the announcement prior to month m apart from any possible routine business contacts unrelated to any acquisition of distributing analysis in the present situation the fact that company x intends to acquire a 50-percent_or_greater_interest in distributing raises the question of whether the spin off and the proposed combination are part of the same plan for purposes of sec_355 a plan some of the facts in this case suggest that the spin off and proposed combination are part of a plan while other facts indicate that the spin off and proposed combination are not part of a plan facts indicating that the two transactions are part of a plan include the following a proximity in time the spin off and the proposed combination are anticipated to occur within months of each other b intent to undertake the second transaction at the time the first transaction is consummated regardless of whether the plr-121115-01 spin off occurs before or after the proposed combination it will be intended at the time of the first transaction that the second transaction take place c acquisition was pursued in the period between the public announcement and the distribution distributing and company x began discussing the proposed combination and decided to pursue the proposed combination after the announcement and before the spin off facts indicating that the spin off and the proposed combination are not part of a plan include the following severe and unexpected changes in distributing’s financial condition distributing’s extreme financial reversals subsequent to the announcement which motivated distributing to consider the proposed combination could not have been expected at the time of the announcement furthermore the information submitted indicates that at the time of the announcement the possibility that any acquisition of distributing could occur was remote absence of discussions regarding the acquisition before the public announcement and until after unexpected events there were no discussions between distributing and controlled before the announcement and discussions did not begin until after the unexpected financial reversals described above corporate business purposes for the distribution unrelated to the acquisition although facts a b and c above might suggest that one of the reasons for the spin off was to facilitate the proposed combination or a similar transaction the substantial documentation submitted regarding the continuing independent importance to distributing and controlled of the above-stated business purposes for the spin off indicates that such business purposes are unrelated to the purposes motivating the proposed combination distribution will occur regardless of the acquisition facts and above as well as other information submitted including the fact that distributing decided to proceed with the spin off notwithstanding company x’s expressed desire to have distributing retain controlled indicate that the spin off would have occurred at around the same time and in similar form regardless of the proposed combination we conclude that facts and outweigh facts a b and c in this case plr-121115-01 accordingly based solely on the information submitted and the representations set forth above we rule as follows the proposed combination will not be taken into account for purposes of sec_355 in addition to the caveats in the prior letter_ruling we express no opinion about the tax treatment of the proposed combination or the effects of the proposed combination on any of the rulings in the prior letter_ruling except as specifically provided above the rulings in this letter are based on facts and representations submitted under penalties of perjury in support of the request for rulings verification of this information may be required as part of the audit process this ruling is directed only to the taxpayer s who requested it sec_6110 provides that this ruling may not be used or cited as precedent it is important that a copy of this letter together with a copy of the prior ruling letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable years in which the transactions covered by these letters are consummated pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative associate chief_counsel corporate by michael j wilder sincerely senior technician reviewer branch
